            Case 1:18-cv-00289-JEB Document 53 Filed 12/07/20 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

                                                    )
    GILBERTO RODRIGUEZ CHAVERRA,                    )
                                                    )
                  Plaintiff,                        )
                                                    )
           v.                                       )
                                                             Civil Action No. 18-0289 (JEB)
                                                    )
    U.S. IMMIGRATION AND CUSTOMS                    )
    ENFORCEMENT, et al.,                            )
                                                    )
                  Defendants.                       )
                                                    )

                                      JOINT STATUS REPORT

          This Freedom of Information Act (“FOIA”) matter involves five separate FOIA requests

by Plaintiff to three agency components of the Department of Homeland Security. Counsel for

the parties have regularly conferred regarding the status of the agencies’ response to Plaintiff’s

FOIA requests. The parties report the following:

          U.S. Immigration and Customs Enforcement (“ICE”) has now completed its second

supplemental search and reports that it located approximately 3500 1 pages of responsive records

and approximately 380 audio and video files. As noted in the previous Joint Status Report, ICE

anticipated a production of these documents to begin on September 18, 2020, with an average

production rate of 550 pages per month.

          On August 7, 2020, Office for Civil Rights and Civil Liberties (“CRCL”) completed its

production of records to Plaintiff.




1
    Agency counsel has rectified this number, it was previously reported as “2800.”
          Case 1:18-cv-00289-JEB Document 53 Filed 12/07/20 Page 2 of 3




       On September 15, 2020, ICE produced its first release of documents with respect to its

second supplemental search for responsive records; ICE processed 570 pages and released to

plaintiff non-exempt information on 461 pages. On October 30, 2020, ICE produced its second

release of documents with respect to its second supplemental search for responsive records; ICE

processed 572 and released to plaintiff non-exempt information on 454 pages. On November 13,

2020, ICE produced its third release of documents with respect to its second supplemental search

for responsive records; ICE processed 528 pages and released to plaintiff non-exempt

information on 476 pages. Plaintiff’s counsel has informed ICE that he has not yet received this

release as he has relocated to a different state. The last three releases were all sent to the same

address, the undersigned counsel was not made aware of a change of address until today by

Plaintiff’s counsel. Accordingly, ICE will provide Plaintiff with a re-release of the November

production, along with the December production; this release will be made by December 31,

2020. The December production will be sent to the new mailing address provided by Plaintiff;

the mailing address will be confirmed prior to production.



                                        Plaintiff’s position

       Plaintiff intends to seek expedited processing of his request from ICE pursuant to 6

C.F.R. 5.5(e)(2) based on the previously withheld ICE records first revealed on September 24,

2020 by House Government Oversight majority staff, available

at: https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2020-09-

24.%20Staff%20Report%20on%20ICE%20Contractors.pdf




                                                  2
         Case 1:18-cv-00289-JEB Document 53 Filed 12/07/20 Page 3 of 3




       The parties propose to submit a further status report to update the Court on ICE’s

production of records on January 7, 2021.


 Dated: December 7, 2020                    Respectfully submitted,

                                            _/s/ R. Andrew Free
                                            R. ANDREW FREE, D.D.C. Bar #59830
                                            Law Office of R. Andrew Free
                                            www.Resist.Law
                                            PO Box 90568
                                            Nashville, TN 37209
                                            O: (844) 321-3221x1
                                            F: (615) 829-8959
                                            Andrew@ImmigrantCivilRights.com



                                            MICHAEL R. SHERWIN
                                            Acting United States Attorney

                                            DANIEL F. VAN HORN, D.C. Bar #924092
                                            Chief, Civil Division

                                     By:    /s/ Kathleene Molen___
                                            KATHLEENE MOLEN
                                            Assistant United States Attorney
                                            555 Fourth Street, N.W.
                                            Washington, D.C. 20530
                                            (202) 803-1572
                                            Kathleene.Molen@usdoj.gov

                                            Counsel for Defendants




                                               3
